899 So.2d 1279 (2005)
Christopher THOMAS, Appellant/Cross-Appellee,
v.
STATE of Florida, Appellee/Cross-Appellant.
No. 2D04-2701.
District Court of Appeal of Florida, Second District.
April 27, 2005.
James Marion Moorman, Public Defender, and Judith Ellis, Assistant Public Defender, Bartow, for Appellant/Cross-Appellee.
Charles J. Crist, Jr., Attorney General, Tallahassee, and C. Suzanne Bechard, Assistant Attorney General, Tampa, for Appellee/Cross-Appellant.
CANADY, Judge.
Christopher Thomas appeals his convictions for grand theft and burglary, and the State cross-appeals the trial court's denial of restitution with respect to certain property. We affirm Thomas's convictions without comment, but we reverse on the issue raised in the State's cross-appeal.
The State argues that the trial court erred in denying the State's request for restitution for an unrecovered table saw. The information specifically charged Thomas with theft of the unrecovered table saw along with two other saws that were recovered and returned to the victim. Thomas pleaded guilty to the charge and is therefore responsible for restitution for that item. See § 775.089(1)(a)(1), Fla. Stat. (2003); Chapman v. State, 733 So.2d 1055, 1056 (Fla. 2d DCA 1999). We reverse the trial court's determination with respect to restitution and remand for further proceedings on the issue of restitution.
Affirmed in part, reversed in part, and remanded.
STRINGER and VILLANTI, JJ., Concur.